ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Fluor Federal Solutions, LLC                   ) ASBCA No. 61921
                                               )
Under Contract No. N69450-12-D-7582            )

APPEARANCES FOR THE APPELLANT:                     Kathryn T. Muldoon Griffin, Esq.
                                                   Jennifer A. Mahar, Esq.
                                                   John S. Pachter, Esq.
                                                    Smith Pachter McWhorter PLC
                                                    Tysons Corner, VA

                                                   Donald M. Yenovkian II, Esq.
                                                    Senior Counsel

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Russell A. Shultis, Esq.
                                                   Patricia Walter, Esq.
                                                   Julie C. Ruggieri, Esq.
                                                    Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE WITWER

       The parties have settled this appeal and request that the Board enter judgment in
favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ amended stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,162,497. If the award is not paid within 90 days of the date of this consent judgment,
interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from the 91st after the
date of this consent judgment until the date of payment.

       Dated: January 27, 2021



                                                  ELIZABETH WITWER
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                           I concur



 RICHARD SHACKLEFORD                                J. REID PROUTY
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61921, Appeal of Fluor
Federal Solutions, LLC, rendered in conformance with the Board’s Charter.

      Dated: January 27, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2